 



Exhibit 10.2

 

Credits and Debts Transfer Agreement

 

Party A: Henan Province Pingdingshan Hongli Coal & Coking Co., Ltd.

 

Baofeng Coking Factory of Henan Province Pingdingshan Hongli Coal & Coking Co.,
Ltd.

 

Party B: Wuhan Guangyao New Energy Automobile Operation Co., Ltd

 

To properly address the matter of Party A’s credits and debts, Party A and Party
B reached following credits and debts transfer agreement for compliance after
negotiation:

 

I.Party A and Party B confirm that: as of December 31, 2015, Party A’s credits
(advance payments and accounts receivables) are RMB 254,160,210.59; Party A’s
debts (account payables) are RMB 274.167,269.37. See attachment for details.

 

II.Party A and Party B agree that, Party A’s credits and debts are transferred
to Party B in a lump sum. Party B will conduct the collection and the clearance
by itself. The payment collected by Party B will be used to repay Party A’s
debts. Party B shall pay off the remaining debts of 20,007,058.78 on behalf
Party A. Party A shall compensate Party B regarding this amount.

 

III.

The balance between Party A’s debts and credits which is 20,007,058.78 will be
paid off by Party B on behalf of Party A. Party A shall pay off Party B within 6
months after this agreement becomes effective. If it is not paid off timely,
Party B has the right to charge Party A at an annual interest rate of 4.5% for
the then unpaid amount after 6 months of the effective date of this agreement,
until it is cleared.

 

IV.Party B is responsible to discuss and negotiate with Party A’s creditors and
debtors, and get unanimous consents from the creditors and debtors including
Bairui Trust Co., Ltd. Party B is responsible for arbitration and lawsuits with
other creditors and debtors during the performance process of this agreement,
and enforce the decisions of arbitration and lawsuits.

 

V.Representations and Warranties:

 

A.Party A represents and warrants:

 

1.            It was legally incorporated with valid existence, has the right to
conduct the transfer of credits and debts under this agreement, and has the
capability to bear civil responsibility independently.

 

2.            The credits and debts it transfers are legal and effective credits
and debts.

 



 

 

3.            After this transfer agreement is signed and becomes effective,
Party B will proceed according to the agreement provisions and parties will not
have any legal relationship regarding the credits and debts.

 

4.            Please see the attachment for the details of Party A’s credits and
debts as of December 31, 2015.

 

B.Party B represents and warrants:

 

1.            It was legally incorporated with valid existence, has the right to
accept the credits under this agreement and has the capability to bear civil
responsibility independently.

 

2.            Its acceptance of the credits and the debts under this agreement
has been authorized or approved by its internal authority organization.

 

3.            After Party B receives the credits and the debts, it shall also
receive relevant obligations caused by the credits and the debts.

 

4.            Before Party B receives the credits and the debts, it has fully
understood all content of the credits and the debts, and its authenticity has
been fully understood by Party B.

 

VI.If this agreement is invalid or cancelled, Party B will still perform its
obligations according to the original agreement and other legal documents.

 

VII.All parties agree, if one party violates its representations or warranties
made in this agreement or any other obligations, so the other party suffers or
happens loss, damage, claim or responsibility, the violating party shall fully
compensates the suffering party.

 

VIII.This agreement is effective after Party A and Party B sign and seal.

 

IX.Parties can enter into supplemental agreement for other matters, which shall
not contradict with this agreement.

 

X.This agreement is made in duplicate, one original for each party hereto.

 

Party A (official seal):

 

Party B (official seal):

 

January 10, 2016

 



 

 

Credits Details (Sum)

 

Accounts Receivables  Amount as of December 31, 2015  Lengshuijiang Hehua
Material Trade Co.   38,632.12  Pingxiang Pinggang Steel Co. Ltd.   25,021.14 
Tongling City Fuxin Steel Co. Ltd.   28,898.29  Wuhan Zhengtong Industry and
Trade Co.   1,808.22  Zhenzhou Baonuo Commerce and Trade Co. Ltd.   2,190.10 
Guisheng Li   264,419.92  Wenzhong Wang   195,106.24  Fashun Wang   906,005.31 
Xiangbin Cheng   241,689.44  Fulong Industrial Co. Ltd.   19,145,044.62 
Jingfeng Co.   18,233,591.96  Wuhan Zhongli Group Coal Co.   5,658,827.71 
Pingdingshan Hongxin Industrial Co.   13,662,950.88  Lujiang Ceramics 
 34,109,017.12  Wuhan Tieying Trad Co. Ltd.   785.015.16         Total of
Account Payable   93,298,218.53 

 

Advance Payments  Amount as of December 31, 2015  Shenhuo National Trade 
 1,161,770.46  Yuzhou Tianyuan Coal Industrial   1,348,184.38  Xianfeng Coal
Mine   1,378,326.00  Pingdingshan Tian’an Seven Mine   1,725,852.02  Taihong
Coal Washery   2,138,905.06  Ruzhou City Xiaotun Jialingnan Coal Mine 
 1,891,589.18  Hongfeng Coal Washery   3,009,073.43  Zhongtian Xin 
 3,190,252.51  Sanmenxia Yinghao   3,008,733.72  Shanxi Xiansheng Industry and
Trade Co. Ltd. Jiayu   6,065,450.52  Qinghai Jinduke Industry and Trade Co.
Ltd.   2,908,829.89  Gansu Senbao Commerce and Trade Co. Ltd.   6,489,844.89    
    Total of Account Payable   34,316,812.06 

 

900,000 Tons Project  Amount as of December 31, 2015  Hongxin Logistics Three
Supplies and One Leveling   15,220,000.00  Hazhong Machinery   1,300,910.00 
Dalian Huarui Heavy Industry Machine Manufacture   22,600,000.00  Botou Coal and
Gas Chemistry Industry Equipment Manufacture   2,430,000.00  Henan Hongyang
Construction   26,000,000.00  Luohe Construction Project Team   17,424,270.00 
Pingdingshan Chenlong Cement Co. Ltd.   15,000,000.00  Henan Tongye Trade Co.
Ltd.   14,650,000.00  Zhenzhou Quanwan Commerce and Trade Co. Ltd. 
 7,000,000.00  Zhenzhou Dayu Refractory Materials Ltd.   4,920,000.00        
Total   126,545,180.00         Credit Sum   254,160,210.59 



 



 

 

Credits Details (Sum)

 

Accounts Payable  Amount as of December 31, 2015  Hengyuan Commerce and Trade
Co.   8,252.32  Jiyuan Industry and Commerce   2,012.80         Total of Account
Payable   10,265.12 

 

Deposit Received  Amount as of December 31, 2015  Huaneng Huaiyin Second
Electricity Co. Ltd.   332,423.30  Pingdingshan Fengyuan Coal Industry 
 158,151.97         Total of Advance Payment   490,575.27 

 

Other Account Payable  Amount as of December 31, 2015  Baofeng Finance
Bureau-Land Certificate Process   2,907,600.00  Shenzhen City Dingyuanhe Co. 
 1,000,000.00  Henan Changyu Industrial   6,301,900.00         Total of Other
Payable   10,209,500.00 

 

Bairui Principal and Interest  Amount as of December 31, 2015  Bairui Principal 
 258,000,000.00  Bairui Interest   5,456,928.98         Total   263,456,928.98 
       Debt Sum   274,167,269.37 



 



 